Filed 4/8/16 P. v. Molina CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----



THE PEOPLE,                                                                                  C079950

                   Plaintiff and Respondent,                                    (Super. Ct. No. SF130452A)

         v.

VICTOR MOLINA,

                   Defendant and Appellant.




         Defendant Victor Molina was convicted of attempted robbery for approaching two
strangers at a park and demanding they give him money he claimed they owed him. On
appeal, he contends the trial court erred in refusing to instruct the jury on the claim of
right defense. Because claim of right does not apply to taking money from a debtor by
force, we affirm.
                                                 BACKGROUND
         In the afternoon, defendant approached two women sitting at a park picnic table.
He started yelling at them. The women recalled him saying, “Ya all [sic] bitches better
have my money” and “Bitch, you owe me my money. You’re going to give it to me.”



                                                             1
One of the women saw defendant was holding a knife, so she called 911. The other
woman yelled back at defendant, saying she did not know him and did not owe him
anything. Defendant shot back, “Yeah, you do know me. . . . You owe me that money,
bitch.” He then brandished the knife and continued, “Ya all going to pay me my money
because ya all bitches owe me.” (Sic.) The first woman then told defendant she was
calling the police, and defendant walked away saying, “You all bitches are going to pay
me one way or another” and “you guys are still going to pay me my money.”
       Shortly afterward, the police encountered defendant about five blocks from the
park and arrested him. Other officers transported the women to where defendant was
being held and the women identified him. Neither woman knew defendant.
       At trial, defense counsel requested an instruction on the claim of right defense.
(CALCRIM No. 1863.) That instruction provides, in relevant part: “If the defendant
obtained property under a claim of right, he did not have the intent required for the crime
of (theft/ or robbery).
       “The defendant obtained property under a claim of right if he believed in good
faith that he had a right to the specific property or a specific amount of money, and he
openly took it.
       “. . . The defendant may hold a belief in good faith even if the belief is mistaken or
unreasonable.”
       Defense counsel argued defendant believed the victims owed him money. Even if
he was wrong, a good faith belief of a claim of right is a defense to robbery.
       The court denied the request, explaining that substantial evidence did not support
the instruction. The court added that usually such instruction is supported by “testimony
that something was taken from the defendant and they sent someone to go get it or
there’s -- something that’s much more substantial . . . .”
       The jury convicted defendant of two counts of attempted robbery (Pen. Code,
§§ 664/211) and, as to each count, found true the allegation that he had used a deadly

                                              2
weapon in the commission and attempted commission of the offense (Pen. Code,
§ 12022, subd. (b)(1)).
                                       DISCUSSION
       On appeal, defendant contends the trial court deprived him of his right to present a
defense by refusing to instruct the jury on the claim of right defense. He reasons that he
told the victims he had a right to the money. Even if he was mistaken, a good faith belief
was a defense to the robbery charges. By denying the instruction, the jury could not
consider his subjective belief, and accordingly, he was deprived of his right to present a
defense. Defendant is mistaken.
       The claim of right defense does not apply to the use of force or fear to satisfy a
debt. (People v. Tufunga (1999) 21 Cal. 4th 935, 955-956 (Tufunga).) Claim of right
negates intent for theft or robbery where a defendant believes in good faith (even if
mistaken) that he has a right to property he takes from another. (Id. at p. 938.) But it
does not extend to “robberies perpetrated to satisfy, settle or otherwise collect on a debt,
liquidated or unliquidated—as opposed to forcible takings intended to recover specific
personal property in which the defendant in good faith believes he has a bona fide claim
of ownership or title . . . .” (Id. at p. 956.) “[B]ecause of the strong public policy
militating against self-help by force or fear, courts will not recognize a good faith defense
to the satisfaction of a debt when accomplished by the use of force or fear.” (Id. at
p. 955.) Indeed, “the proper forum for resolving debt disputes is a court of law, pursuant
to legal process—not the street, at the business end of a lethal weapon.” (People v.
Butler (1967) 65 Cal. 2d 569, 577 (dis. opn. of Mosk, J.), overruled on other grounds by
Tufunga, supra, 21 Cal.4th at p. 956.)
       Here, defendant’s proffered claim of right defense is precisely the scenario our
Supreme Court has considered and rejected. Even if defendant believed in good faith that
the victims owed him money, it would not absolve him of robbery. “[T]aking money



                                              3
from a debtor by force to pay a debt is robbery.” (Tufunga, supra, 21 Cal.4th at p. 955.)
Accordingly, the trial court properly refused defendant’s requested instruction.
                                     DISPOSITION
       We affirm the judgment.



                                                           RAYE              , P. J.



We concur:



        BLEASE              , J.



        NICHOLSON           , J.




                                             4